                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 9:20-CV-80374

LAURA LYNN KISER and
CARL LEE LAWSON,

        Plaintiffs,

vs.

OGFBC LLC,
CHEFRIEND UNITED, INC., and
OLIVIA BINN-OSTROW,

      Defendants.
______________________________/

                                           COMPLAINT

        Plaintiffs, Laura Lynn Kiser and Carl Lee Lawson, sue Defendants, OGFBC LLC,

Chefriend United, Inc., and Olivia Binn-Ostrow, as follows:

                                Parties, Jurisdiction, and Venue

        1.      Plaintiff, Laura Lynn Kiser, is a sui juris resident of Maryland, who is over 18

years old and sui juris.

        2.      Plaintiff Kiser consents to participate in this lawsuit.

        3.      Plaintiff Kiser was an employee of Defendants, as the term “employee” is defined

by 29 U.S.C. §203(e).

        4.      Plaintiff Kiser was a non-exempt employee of Defendants.

        5.      Plaintiff, Carl Lee Lawson, is a sui juris resident of Maryland, who is over 18

years old and sui juris.

        6.      Plaintiff Lawson consents to participate in this lawsuit.


                                                   1

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
        7.      Plaintiff Lawson was an employee of Defendants, as the term “employee” is

defined by 29 U.S.C. §203(e).

        8.      Plaintiff Lawson was a non-exempt employee of Defendants.

        9.      Defendant, OGFBC LLC, is a for profit Florida limited liability company that

is sui juris and has operated its restaurant business here, in Stuart, Florida.

        10.     Defendant, Chefriend United, Inc., is a for profit Florida company that is sui

juris and has operated its restaurant business here, in Stuart, Florida.

        11.     Defendant, Olivia Binn-Ostrow, is over 18 years old, a resident of this

District, and she is sui juris. Mrs. Binn-Ostrow was at all times material an

officer/owner/director/member of the corporate Defendants for the time period relevant to this

lawsuit. She ran its day-to-day operations, was responsible for all operational decisions, and was

partially or totally responsible for paying Plaintiffs’ wages

        12.     This Court has original jurisdiction over Plaintiff’s federal question claims

pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

        13.     Venue is proper in this Court pursuant because Defendants transact business in

this District, maintains their principal place(s) of business in this District and/or live in this

District, and also because Defendants employed Plaintiffs in this District, with most of the actions

complained of occurring within this District.

                          Common Background Factual Allegations

        14.     Defendants shared personnel, including those responsible for managing their

businesses operations and payment of employees.

        15.     Defendants indiscriminately used each other’s corporate checking accounts to pay

Plaintiffs, and they collectively managed their shared workforce, including the hiring and firing of

                                                   2

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
workers, setting work schedules for their workers, providing the food, produce, materials, and

supplies for their workers, and providing work assignments for their workers.

       16.     Defendants regularly employed two or more employees for the relevant time

period that handled goods or materials that travelled through interstate commerce, or used

instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

under the Fair Labor Standards Act.

       17.     In particular, Defendants have been at all times material an enterprise engaged in

interstate commerce in the course of their receipt, preparation, cooking, service, and sale of

foodstuffs, produce, meats, beverages, beer, and products that have moved through interstate

commerce prior to their receipt of same.

       18.     Defendants cooked, prepared, and stored these foodstuffs, perishables, and

beverages while using machinery, appliances, refrigeration goods and materials that also have

moved through interstate commerce.

       19.     Furthermore, Defendants regularly and routinely obtains, exchanges, and

sends/receives funds to and from outside of the State of Florida, use telephonic transmissions

going outside of the State of Florida to conduct business, and transmit electronic information

through computers, the internet, via email, and otherwise outside of the State of Florida.

       20.     Defendants’ individual and/or combined corporate annual gross revenues derived

from this interstate commerce are believed to be in excess of $500,000.00 for the relevant time

period and/or exceeded $125,000.00 for each relevant fiscal quarter.

       21.     To the extent that records exist regarding the exact dates of Plaintiffs’

employment exist, such records are in the exclusive custody of Defendants.



                                                3

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
        22.     Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

by Plaintiff.

        23.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

all services rendered.

                   COUNT I – FLSA MINIMUM WAGE VIOLATION(S)
              BY PLAINTIFF, LAURA LYNN KISER, AGAINST DEFENDANTS

        Plaintiff, Laura Lynn Kiser, reincorporates and re-alleges paragraphs 1 through 4 and 9

through 23 as though set forth fully herein and further alleges as follows:

        24.     Plaintiff Kiser worked for Defendants from approximately December 15, 2019

through January 12, 2020 as a server.

        25.     Plaintiff Kiser’s work for Defendants was actually in or so closely related to the

movement of commerce while she worked for Defendants that the Fair Labor Standards Act

applies to her work for Defendants in the course of her regularly and routinely handling and

serving food, produce, beer, and beverages that traveled through interstate commerce while also

utilizing POS machines, supplies, materials, and equipment that also traveled through interstate

commerce.

        26.     Plaintiff also would regularly and routinely utilize credit/debit card processing

machines that would transmit information outside of the State of Florida as part of her work for

Defendants.

        27.     When Defendants ran low on produce, they would require that Plaintiff Kiser

purchase produce that arrived from outside of the State of Florida at a grocery store so that same

could be utilized in their business but without reimbursing her for these employment-related

expenses.

        28.     In Florida, and for the relevant time period, the minimum wage was set at
                                               4

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
$8.46/hour for 2019 and at $8.56/hour for 2020.

        29.      The FLSA, at 29 U.S.C. §218 and 29 C.F.R. §778.5, requires that all non-exempt

employees be paid a minimum wage that is at or greater than the minimum wage established by

any other law.

        30.      Defendants did not pay Plaintiff Kiser a wage at all; instead, Plaintiff was to retain

all of the tips that she received while working as payment.

        31.      Since the majority of Defendants’ patrons paid by credit / debit card, Defendants

would take control of the tips received from the customers who paid with their credit / debit

cards and then remit the tips received from customers back to Plaintiff Kiser.

        32.      Defendants would also require Plaintiff Kiser to split her tips with her manager.

        33.      Defendants did not remit all of the tips earned by Plaintiff Kiser by failing to remit

to her the tips that she earned from January 7-12, 2020.

        34.      By failing to satisfy the requirements of 29 U.S.C. § 203(m), Defendant was not

eligible for the tip credit and were required to pay Plaintiff the entirety of the applicable

minimum wage.

        35.      Defendants either knew from prior experience or recklessly failed to investigate

whether their failure to pay Plaintiff a minimum wage for each of the hours and to remit the tips

she earned while working for them during the relevant time period violated the FLSA and then

failed to timely correct their violations.

        36.      Plaintiff is entitled to a backpay award of the applicable minimum wages for all

hours worked, plus the tips improperly withheld, plus an equal amount as a penalty / liquidated

damages, plus all attorneys’ fees and costs.



                                                   5

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
        WHEREFORE Plaintiff, Laura Lynn Kiser, demands the entry of a judgment in her

favor and against Defendants, OGFBC LLC, Chefriend United, Inc., and Olivia Binn-Ostrow,

jointly and severally, after trial by jury and as follows:

                a.      That Plaintiff Kiser recovers compensatory minimum wage (and tip)

                        damages and an equal amount of liquidated damages as provided under

                        the law and in 29 U.S.C. § 216(b);

                b.      That Plaintiff Kiser recovers pre-judgment interest on all tips and on all

                        unpaid minimum wages if the Court does not award liquidated damages;

                c.      That Plaintiff Kiser recovers an award of reasonable attorneys’ fees, costs,

                        and expenses pursuant to the FLSA;

                d.      That Plaintiff Kiser recovers all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff Kiser whole by providing

                        appropriate minimum wage pay and other benefits wrongly denied in an

                        amount to be shown at trial and other affirmative relief;

                f.      That the Court declare Defendants to be in willful violation of the

                        overtime provisions of the FLSA; and

                g.      Such other and further relief as the Court deems just and proper.

                     COUNT II – FLSA OVERTIME VIOLATION(S)
              BY PLAINTIFF, LAURA LYNN KISER, AGAINST DEFENDANTS

        Plaintiff, Laura Lynn Kiser, reincorporates and re-alleges paragraphs 1 through 4 and 9

through 27 as though set forth fully herein and further alleges as follows:

        37.     Plaintiff Kiser regularly and routinely worked more than 40 hours in a workweek

for Defendants.

        38.     Defendants knew or reasonably should have known that Plaintiff Kiser worked
                                             6

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
more than 40 hours per week during the time she worked for them as a result of assigning her the

shifts she was to work each week and its management of the operating hours of its

restaurant(s)/café(s) and the employed personnel.

        39.     Defendants failed and refused to pay Plaintiff Kiser at the rate of time and one-

half times her regular rate of pay (of at least the applicable Florida minimum wage) for all hours

worked over 40 hours in a workweek.

        40.     Plaintiff Kiser is entitled to a backpay award of overtime wages for all overtime

hours worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

      WHEREFORE Plaintiff, Laura Lynn Kiser, demands the entry of a judgment in her favor

and against Defendants, OGFBC LLC, Chefriend United, Inc., and Olivia Binn-Ostrow, jointly

and severally, after trial by jury and as follows:

                a.      That Plaintiff Kiser recover compensatory overtime wage damages and an

                        equal amount of liquidated damages as provided under the law and in 29

                        U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated damages

                        are awarded;

                b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                        if the Court does not award liquidated damages;

                c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to the FLSA;

                d.      That Plaintiff recover all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                                                     7

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
               f.      That the Court declare Defendants to be in willful violation of the

                       overtime provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.

                 COUNT III – FLSA MINIMUM WAGE VIOLATION(S)
             BY PLAINTIFF, CARL LEE LAWSON, AGAINST DEFENDANTS

       Plaintiff, Carl Lee Lawson, reincorporates paragraphs 5 through 23 as though set forth

fully herein and further alleges as follows:

       41.     Plaintiff Lawson worked for Defendants from approximately November 25, 2019

through January 13, 2020 as a cook and performing catering.

       42.     Plaintiff Lawson’s work for Defendants was actually in or so closely related to the

movement of commerce while he worked for Defendants that the Fair Labor Standards Act

applies to her work for Defendants in the course of his regularly and routinely handling,

preparing, cutting, and cooking food, produce, and beverages that traveled through interstate

commerce while also utilizing ovens, knives, supplies, materials, and equipment that also traveled

through interstate commerce.

       43.     When Defendants ran low on produce, they would require that Plaintiff Lawson

purchase produce that arrived from outside of the State of Florida at a grocery store so that same

could be utilized in their business but without reimbursing her for these employment-related

expenses.

       44.     Defendants also never paid Plaintiff Lawson for these employment-related

expenses (“kickbacks”), further reducing the wages earned by and increasing the wages owed to

him.

       45.     In Florida, and for the relevant time period, the minimum wage was set at $8.46

for 2019 and at $8.56/hour for 2020.
                                                8

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
        46.      The FLSA, at 29 U.S.C. §218 and 29 C.F.R. §778.5, requires that all non-exempt

employees be paid a minimum wage that is at or greater than the minimum wage established by

any other law.

        47.      Defendants did not pay Plaintiff Lawson at least a minimum wage by failing to

pay him any wage between December 18, 2019 and January 13, 2020.

        48.      Defendants either knew from prior experience or recklessly failed to investigate

whether their failure to pay Plaintiff a minimum wage for each of the hours he earned while

working for them during the relevant time period violated the FLSA and then failed to timely

correct their violations.

        49.      Plaintiff is entitled to a backpay award of the applicable minimum wages for all

hours worked, reimbursing him for his employment-related expenses (“kickbacks”), plus an equal

amount as a penalty / liquidated damages, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Carl Lee Lawson, demands the entry of a judgment in his favor

and against Defendants, OGFBC LLC, Chefriend United, Inc., and Olivia Binn-Ostrow, jointly

and severally, after trial by jury and as follows:

                 a.     That Plaintiff Kiser recovers compensatory minimum wage (and

                        “kickback”) damages and an equal amount of liquidated damages as

                        provided under the law and in 29 U.S.C. § 216(b);

                 b.     That Plaintiff Kiser recovers pre-judgment interest on all unpaid

                        minimum wages (and “kickbacks”) if the Court does not award liquidated

                        damages;

                 c.     That Plaintiff Kiser recovers an award of reasonable attorneys’ fees, costs,

                        and expenses pursuant to the FLSA;

                                                     9

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
               d.      That Plaintiff Kiser recovers all interest allowed by law;

               e.      That Defendants be Ordered to make Plaintiff Kiser whole by providing

                       appropriate minimum wage pay and other benefits wrongly denied in an

                       amount to be shown at trial and other affirmative relief;

               f.      That the Court declare Defendants to be in willful violation of the

                       overtime provisions of the FLSA; and

               g.      Such other and further relief as the Court deems just and proper.

                    COUNT IV – FLSA OVERTIME VIOLATION(S)
             BY PLAINTIFF, CARL LEE LAWSON, AGAINST DEFENDANTS

       Plaintiff, Carl Lee Lawson, reincorporates and re-alleges paragraphs 9 through 23 and 41

through 43 as though set forth fully herein and further alleges as follows:

       50.     Plaintiff Lawson regularly and routinely worked more than 40 hours in a

workweek for Defendants.

       51.     Defendants knew or reasonably should have known that Plaintiff Lawson worked

more than 40 hours per week during the time he worked for them as a result of assigning him the

shifts he was to work each week and its management of the operating hours of its

restaurant(s)/café(s) and the employed personnel.

       52.     Defendants failed and refused to pay Plaintiff Lawson at the rate of time and one-

half times his regular rate of pay (of at least the applicable Florida minimum wage) for all hours

worked over 40 hours in a workweek.

       53.     Plaintiff Lawson is entitled to a backpay award of overtime wages for all overtime

hours worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.




                                                 10

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
      WHEREFORE Plaintiff, Carl Lee Lawson, demands the entry of a judgment in his favor

and against Defendants, OGFBC LLC, Chefriend United, Inc., and Olivia Binn-Ostrow, jointly

and severally, after trial by jury and as follows:

                a.      That Plaintiff Lawson recover compensatory overtime wage damages and

                        an equal amount of liquidated damages as provided under the law and in

                        29 U.S.C. § 216(b) – or interest on the unpaid wages if no liquidated

                        damages are awarded;

                b.      That Plaintiff Lawson recover pre-judgment interest on all unpaid

                        overtime wages if the Court does not award liquidated damages;

                c.      That Plaintiff Lawson recover an award of reasonable attorneys’ fees,

                        costs, and expenses pursuant to the FLSA;

                d.      That Plaintiff Lawson recover all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff Lawson whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                f.      That the Court declare Defendants to be in willful violation of the

                        overtime provisions of the FLSA; and

                g.      Such other and further relief as the Court deems just and proper.

                       COUNT V – BREACH OF CONTRACT
              BY PLAINTIFF CARL LEE LAWSON AGAINST DEFENDANTS

        Plaintiff, Carl Lee Lawson, reincorporates and re-alleges paragraphs 9 through 23 as

though set forth fully herein and further alleges as follows:

        54.     Through this claim, Plaintiff Lawson seeks recover of the “pure gap time” wages


                                                     11

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
that he worked and earned, but did not receive.1 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL

3682332 (M.D. Fla. Aug. 25, 2017) (citing Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d

Cir. 2014); Botting v. Goldstein, 2015 WL 10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic

Health Sys. of Long Island, Inc., 711 F. 3d 106 (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va.,

95 F.3d 1263, 1280 (4th Cir. 1996).)

        55.     Plaintiff Lawson and Defendants verbally agreed that in exchange for Plaintiff

Lawson expending time and effort on their behalf, they would compensate him at a rate of

$15.00 for each hour that he worked for them.

        56.     Plaintiff Lawson performed under the parties’ contract/agreement by performing

work for Defendants as aforesaid.

        57.     Defendants, however, failed and refused to perform its obligation to timely pay

Plaintiff at the rate of $15.00 for each of work that he worked for Defendants between December

18, 2019 and January 13, 2020, thereby breaching the oral contract/agreement they had.

        58.     Defendants also failed and refused to reimburse Plaintiff Lawson for the

employment-related expenses he incurred in purchasing food/produce for them.

        59.     Defendants breached their obligation to timely pay Plaintiff at the rate of $15.00

for each of work that he worked for Defendants between December 18, 2019 and January 13,

2020, and for reimbursing him for his employment-related expenses (“kickbacks”), thereby

breaching the oral contracts/agreements they had.

        60.     Plaintiff Lawson has been damaged as a result of Defendants’ failure to pay him

for the work he performed and for the employment-related expenses (“kickbacks”) incurred


1       Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2,
2010) (“In the wage and hour world, this time between scheduled hours and overtime hours is
known as ‘pure gap time’.”)
                                                    12

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
between approximately December 18, 2019 and January 13, 2020 in a timely manner.

        WHEREFORE Plaintiff, Carl Lee Lawson, demands the entry of a judgment in his favor

and against Defendants, OGFBC LLC, Chefriend United, Inc., and Olivia Binn-Ostrow, jointly

and severally, for all damages suffered, plus pre-judgment and post-judgment interest, costs and

attorneys’ fees incurred in this matter pursuant to Fla. Stat. §448.08, and to award such other

and further relief as this Court deems just and proper.

                       COUNT VI – UNJUST ENRICHMENT
              BY PLAINTIFF CARL LEE LAWSON AGAINST DEFENDANTS

        Plaintiff, Carl Lee Lawson, reincorporates and re-alleges paragraphs 9 through 23 as

though set forth fully herein and further alleges as follows:

        61.     Through this claim, Plaintiff Lawson seeks recover of the “pure gap time” wages

that he worked and earned, but did not receive.2 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL

3682332 (M.D. Fla. Aug. 25, 2017) (citing Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d

Cir. 2014); Botting v. Goldstein, 2015 WL 10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic

Health Sys. of Long Island, Inc., 711 F. 3d 106 (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va.,

95 F.3d 1263, 1280 (4th Cir. 1996).)

        62.     Plaintiff Lawson provided labor and services for Defendants, and they received

and accepted the benefits of the labor and services supplied by him.

        63.     Plaintiff Lawson expected to be paid a reasonable value for the labor and services

he provided to Defendants.

        64.     Plaintiff Lawson provided food and produce needed by Defendants for their

business, as requested, and they received and accepted the benefits of the food and produce he

2       Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2,
2010) (“In the wage and hour world, this time between scheduled hours and overtime hours is
known as ‘pure gap time’.”)
                                                    13

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
supplied.

       65.     Defendants also failed and refused to reimburse Plaintiff Lawson for the

employment-related expenses he incurred in purchasing food/produce for them.

       66.     Defendants were unjustly enriched in that they failed and refused to make

payment to Plaintiff Lawson for the benefits he conferred upon them between approximately

December 18, 2019 and January 13, 2020.

       WHEREFORE Plaintiff, Carl Lee Lawson, demands the entry of a judgment in his favor

and against Defendants, OGFBC LLC, Chefriend United, Inc., and Olivia Binn-Ostrow, jointly

and severally, for all damages suffered, plus pre-judgment and post-judgment interest, costs and

attorneys’ fees incurred in this matter pursuant to Fla. Stat. §448.08, and to award such other

and further relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs demands a trial by jury of all issues so triable.

       Dated this 4th day of March 2020.

                                                        Respectfully Submitted,

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq. (174742)
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                                                  14

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
